Citation Nr: 1126511	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  11-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision of the left eye as a result of surgical treatment at a Department of Veterans Affairs facility in October and December 2000.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   

INTRODUCTION

The Veteran had active service from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.                  

In May 2011, the Veteran, through his son, testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that due to equipment that malfunctioned during cataract surgery on his left eye in October 2000 at a VA facility, he developed a post-operative infection and had to undergo additional surgeries.  According to the Veteran, because he underwent subsequent surgeries, he developed a detached retina and lost the vision in his left eye.  He seeks compensation under 38 U.S.C.A. § 1151 for the loss of vision in his left eye.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service- connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

A VA Operative Report shows that on October 26, 2000, the Veteran was diagnosed with a cataract of the left eye and underwent a cataract extraction.  In the report, it was noted that the "equipment during the surgery experienced mild malfunctioning of the Phaco."  However, it was indicated that the "core of the lens was able to be removed with simply [sic] aspiration and chop fashion."  It was also noted that "the cortex was removed using irrigation and aspiration during which time a small posterior capsular rent was noted."  The Veteran tolerated the procedure well and was taken to the recovery room in good condition.  A second VA Operative Report reflects that on October 30, 2000, it was indicated that Veteran after the Veteran's recent cataract surgery, he developed loss of vision and pain in the left eye.  On examination, the Veteran was found to have a hypopyon with only light perception vision.  Given those findings and the diagnosis of endophthalmitis, surgery was indicated.  The Veteran underwent a vitreous biopsy, intravitreal antibiotic injection, and pars planus vitrectomy.     

A third VA Operative Report shows that on December 14, 2000, the Veteran was diagnosed with a detached retina, status post endophthalmitis of the left eye, and underwent a laser pars plano vitrectomy.  In a fourth VA Operative Report, it was noted that on February 14, 2001, the Veteran was once again diagnosed with retinal detachment of the left eye and underwent a pars plana vitrectomy with membrane peel.  It was indicated that following the Veteran's cataract surgery, he developed very poor vision and a disturbed retina.  In a recent visit, the Veteran was found to have nearly total retinal detachment.        

In August 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that in October 2000, the Veteran underwent cataract surgery of his left eye.  Postoperatively, the eye became infected and he immediately underwent a pars plana vitrectomy.  After that surgery, the Veteran had a retinal detachment that was treated with another pars plana vitrectomy and scleral buckle.  Subsequently, the Veteran required an intraocular lens removal along with a pars plana vitrectomy and epiretinal membrane peel of the left eye.  Following an eye examination, the examiner diagnosed the Veteran with phthisis bulbi of the left eye.  According to the examiner, the left eye phthisis bulbi was caused by the multiple retinal surgeries that were performed after the eye sustained postoperative endophthalmitis.  

A VA examination was conducted in January 2011.  At that time, the examiner stated that in October 2000, the Veteran underwent cataract surgery to his left eye.  During the surgery, a posterior capsular tear occurred.  The Veteran subsequently developed endophthalmitis and repeat retinal detachments that required multiple retina surgeries.  According to the examiner, the Veteran then developed phthisis bulbi in the left eye and he never had adequate vision in his left eye since that time.  The examiner stated that the posterior capsular tear that occurred in the initial cataract surgery did increase the risk for the subsequent endophthalmitis that developed.  However, the tear was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  According to the examiner, the posterior capsular tear was a routine complication that occurred with cataract surgery.  In addition, endophthalmitis was also a known complication of routine cataract surgery.  After the development of the endophthalmitis, immediate vitrectomy with injection of intravitreal antibiotics was the standard treatment for such a condition.  Further, it was unfortunate that the Veteran later developed retinal detachments, which required additional retinal surgeries.  The phthisis bulbi that resulted was a consequence of having multiple retinal surgeries.  However, there was no way to predict prior to the surgeries whether he would develop phthisis bulbi.  In summary, the examiner stated that the loss of vision in the Veteran's left eye was caused by the development of endophthalmitis and the sequelae that followed.  Although the Veteran had an increased chance of endophthalmitis from the complication that occurred during the initial cataract surgery, the complication from the cataract surgery and the endophthalmitis were both complications that were encountered in standard cataract surgery.          

In light of the above, the Board recognizes that the examiners from the August 2010 and January 2011 VA examinations both agree that due to a posterior capsular tear that occurred during the Veteran's October 2000 left eye cataract surgery, the Veteran developed endophthalmitis.  The examiners also indicated that due to the Veteran's endophthalmitis, he developed repeat retinal detachments that required multiple retina surgeries which resulted in phthisis bulbi in the left eye and loss of vision.  In addition, the examiner from the January 2011 VA examination concluded that the initial tear was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA because the posterior capsular tear was a routine complication that occurred with cataract surgery.  Moreover, endophthalmitis was also a known complication of routine cataract surgery.  However, the Board notes that the examiner did not acknowledge that during the initial October 2000 cataract surgery, there was mild malfunction of the equipment.  It is not clear as to whether this malfunction caused the Veteran's capsular tear that occurred during the surgery, and if so, whether the capsular tear resulted from negligent or improper VA treatment.  Thus, the Board must obtain an opinion regarding this matter.      

The Board also notes that a review of the record shows that prior to the Veteran's October and December 2000 surgeries, a signed written informed consent was obtained.  However, the actual consent forms are not associated with the claims folder.  The Board finds that it is imperative that these forms be obtained and associated with the claims folder.  Review of these forms by the Board is necessary prior to adjudicating the claim on the merits.  See 38 C.F.R. § 17.32.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should seek copies of the consent forms signed by the Veteran and authorizing the October 26, 2000, October 30, 2000, and December 14, 2000 eye surgeries.  If any form cannot be obtained, the reasons for the unavailability should be documented in the claims file.  

2.  The RO must obtain an opinion from a VA ophthalmologist regarding the etiology of the Veteran's defective vision in the left eye.  The claims folder should be provided to the examiner for use in the study of this case and his/her report should indicate whether the claims folder was in fact made available and reviewed.  The examiner should specifically review the August 2010 and January 2011 VA examination reports.  

After a review of the entire evidence of record, the examiner must comment on the Veteran's contention that due to equipment that malfunctioned during cataract surgery on his left eye in October 2000, he developed a post-operative infection and had to undergo additional surgeries which ultimately resulted in the loss of vision in his left eye.  Specifically, the examiner must furnish a medical opinion and supporting rationale as to the following questions:

a.  Given that during the Veteran's initial October 26, 2000 cataract surgery, there was a mild malfunctioning of the equipment and a capsular tear occurred, is it at least as likely as not (50 percent or greater probability) that the equipment malfunction caused the tear?  

b.  If the examiner concludes that the Veteran's capsular tear was caused by the equipment malfunctioning, the examiner must provide an opinion as to whether it is at least as likely as not that the proximate cause of the capsular tear was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing malfunctioning equipment, or (B) an event not reasonably foreseeable.  A complete rationale for all opinions must be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  After completion of the above and any other development deemed necessary, the RO should review the record and re- adjudicate the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision of the left eye as a result of surgical treatment at a Department of Veterans Affairs facility in October and December 2000.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



